Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 05/31/2022. 
Claims 1-3, 6-10, 13-17, and 20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 04/27/2022, has been entered. Claims 1, 8, and 15 have been amended. In response to the Amendments, the previous 112(b) rejections have been overcome.

Claim Objections 
 Claim 1 is objected to because of the following informalities: The entire preamble of the claim has been inadvertently removed, such that the claim reads “a [blank] comprising.” For the purposes of this examination, it is recognized that Claim 1 is intended to be a method, but appropriate correction is required.

Claim Rejection – 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “bolsters” and “detracts” in claim 1 are relative terms which render the claim indefinite. The terms “bolster” and “detract” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes bolstering or detracting from the user fitness metric. Is the metric numerical, such that the comparison increases or decreases it? If so, how is the comparison used to determine such a number? Is the metric given additional positive or negative data based on the comparison? For the purposes of this examination, the claim is being interpreted such that the metric is increased or decreased based on the comparison.
Claim 1 recites the limitation "retrieving, by the processor, the recommendations and reviews posted…" There is insufficient antecedent basis for this limitation in the claim, rendering it indefinite. Are these meant to refer to the “recommendations and reviews” of the previously introduced search request? Or, is this intended to be a newly introduced set of “recommendations and reviews” from which the requested ones will be filtered? For the purpose of this examination, the limitation is being interpreted to not include the article “the.”
The term “relevant” in claim 1 is a relative term which renders the claim indefinite. The term “relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Are the reviews only for the specific machine, or for the category of machine to which the exercise machine belongs? Are there other criteria for determining relevance of a review to a particular machine? For the purposes of this examination, the claim is being interpreted to read “for the exercise machine” rather than “relevant to the exercise machine”.
The term “correspond” in claim 1 is a relative term which renders the claim indefinite. The term “correspond” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To correspond is to “Have a close similarity; to match or agree almost exactly.” The degree to which the fitness metrics must match to be considered corresponding is not able to be determined; do they match exactly? Is there a range of values within which a metric is considered corresponding? For the purposes of this examination, the claim is being interpreted to read “match” rather than “correspond”.
The term “ideal” in claim 1 is a relative term which renders the claim indefinite. The term “ideal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is considered an ideal machine based on the metric and usage data? Is it a machine that most closely matches each item of data? Is the machine determined to be ideal (“most suitable,” “perfect”) based on the user’s opinion, or from the system’s perspective? For the purposes of this examination, the claim is being interpreted to not include the term “ideal.”
Claim 1 recites the limitation “predicting, by the processor, a success of the exercise machine”. There is insufficient antecedent basis for this limitation in the claim, rendering it indefinite. Is this meant to be the “ideal exercise machine” as addressed in the rejection above?  The “exercise machine that the user is interested in?” Each exercise machine considered? For the purpose of this examination, the limitation is being interpreted to read “an exercise machine.”
Claims 2-3 and 6-7 inherit the deficiencies of Claim 1 and are rejected on the same basis.

The terms “bolsters” and “detracts” in claim 8 are relative terms which render the claim indefinite. The terms “bolster” and “detract” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes bolstering or detracting from the user fitness metric. Is the metric numerical, such that the comparison increases or decreases it? If so, how is the comparison used to determine such a number? Is the metric given additional positive or negative data based on the comparison? For the purposes of this examination, the claim is being interpreted such that the metric is increased or decreased based on the comparison.
Claim 8 recites the limitation "retrieving, by the processor, the recommendations and reviews posted…" There is insufficient antecedent basis for this limitation in the claim, rendering it indefinite. Are these meant to refer to the “recommendations and reviews” of the previously introduced search request? Or, is this intended to be a newly introduced set of “recommendations and reviews” from which the requested ones will be filtered? For the purpose of this examination, the limitation is being interpreted to not include the article “the.”
The term “relevant” in claim 8 is a relative term which renders the claim indefinite. The term “relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Are the reviews only for the specific machine, or for the category of machine to which the exercise machine belongs? Are there other criteria for determining relevance of a review to a particular machine? For the purposes of this examination, the claim is being interpreted to read “for the exercise machine” rather than “relevant to the exercise machine”.
The term “correspond” in claim 8 is a relative term which renders the claim indefinite. The term “correspond” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To correspond is to “Have a close similarity; to match or agree almost exactly.” The degree to which the fitness metrics must match to be considered corresponding is not able to be determined; do they match exactly? Is there a range of values within which a metric is considered corresponding? For the purposes of this examination, the claim is being interpreted to read “match” rather than “correspond”.
The term “ideal” in claim 8 is a relative term which renders the claim indefinite. The term “ideal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is considered an ideal machine based on the metric and usage data? Is it a machine that most closely matches each item of data? Is the machine determined to be ideal (“most suitable,” “perfect”) based on the user’s opinion, or from the system’s perspective? For the purposes of this examination, the claim is being interpreted to not include the term “ideal.”
Claim 8 recites the limitation “predicting, by the processor, a success of the exercise machine”. There is insufficient antecedent basis for this limitation in the claim, rendering it indefinite. Is this meant to be the “ideal exercise machine” as addressed in the rejection above?  The “exercise machine that the user is interested in?” Each exercise machine considered? For the purpose of this examination, the limitation is being interpreted to read “an exercise machine.”
Claims 9-10 and 13-14 inherit the deficiencies of Claim 8 and are rejected on the same basis.

The terms “bolsters” and “detracts” in claim 15 are relative terms which render the claim indefinite. The terms “bolster” and “detract” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes bolstering or detracting from the user fitness metric. Is the metric numerical, such that the comparison increases or decreases it? If so, how is the comparison used to determine such a number? Is the metric given additional positive or negative data based on the comparison? For the purposes of this examination, the claim is being interpreted such that the metric is increased or decreased based on the comparison.
Claim 15 recites the limitation "retrieving, by the processor, the recommendations and reviews posted…" There is insufficient antecedent basis for this limitation in the claim, rendering it indefinite. Are these meant to refer to the “recommendations and reviews” of the previously introduced search request? Or, is this intended to be a newly introduced set of “recommendations and reviews” from which the requested ones will be filtered? For the purpose of this examination, the limitation is being interpreted to not include the article “the.”
The term “relevant” in claim 15 is a relative term which renders the claim indefinite. The term “relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Are the reviews only for the specific machine, or for the category of machine to which the exercise machine belongs? Are there other criteria for determining relevance of a review to a particular machine? For the purposes of this examination, the claim is being interpreted to read “for the exercise machine” rather than “relevant to the exercise machine”.
The term “correspond” in claim 15 is a relative term which renders the claim indefinite. The term “correspond” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To correspond is to “Have a close similarity; to match or agree almost exactly.” The degree to which the fitness metrics must match to be considered corresponding is not able to be determined; do they match exactly? Is there a range of values within which a metric is considered corresponding? For the purposes of this examination, the claim is being interpreted to read “match” rather than “correspond”.
The term “ideal” in claim 15 is a relative term which renders the claim indefinite. The term “ideal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is considered an ideal machine based on the metric and usage data? Is it a machine that most closely matches each item of data? Is the machine determined to be ideal (“most suitable,” “perfect”) based on the user’s opinion, or from the system’s perspective? For the purposes of this examination, the claim is being interpreted to not include the term “ideal.”
Claim 15 recites the limitation “predicting, by the processor, a success of the exercise machine”. There is insufficient antecedent basis for this limitation in the claim, rendering it indefinite. Is this meant to be the “ideal exercise machine” as addressed in the rejection above?  The “exercise machine that the user is interested in?” Each exercise machine considered? For the purpose of this examination, the limitation is being interpreted to read “an exercise machine.”
Claims 16-17 and 20 inherit the deficiencies of Claim 15 and are rejected on the same basis.

Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-3 and 6-7 are directed to a process, claims 8-10 and 13-14 are directed to a machine, and claims 15-17 and 20 are directed to an article of manufacture. Therefore, claims 1-3, 6-10, 13-17, and 20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 8, and 15 recite at least the following limitations that are believed to recite an abstract idea:
Receiving biometric and activity data from a plurality of registered users; 
Connecting directly with a plurality of exercise machines to obtain a machine usage data and a machine identifying information from the plurality of exercise machines associated with the plurality of registered users, wherein the machine usage data and the machine identifying information is sent to a system without requiring a prompt from a registered user;
PS/N: 16/010,5982PPPprofiling the plurality of registered users using the biometric and activity data and the machine usage data to determine a fitness metric of each registered user of the plurality of registered users; 
Calculating a user fitness metric, in response to receiving a user search request for recommendations and reviews for an exercise machine that the user is interested in purchasing, wherein the user fitness metric is calculated based on a user biometric and activity data of a user; 
utilizing, a visual recognition technique to parse a photograph, image, or video from a social media platform by the plurality of registered users to determine one or more descriptions or insights that describe the photograph, image, or video; 
examining the one or more descriptions or insights with keywords that are related to the exercise machine to determine that a context of the photograph, image, or video correlates to the exercise machine; 
comparing the context of the photograph, image, or video with the biometric activity data and the machine usage data to determine whether the photograph, image, or video from the social media platform bolsters or detracts from the user fitness metric, for calculating a social media adjustment factor; 
applying the social media adjustment factor to the user fitness metric; 
S/N: 16/010,5983retrieving the recommendations and reviews posted by the plurality of registered users relevant to the exercise machine; 
Validating that the plurality of registered users that have posted a recommendation or review for the exercise machine actually use the exercise machine, wherein the validating includes analyzing a machine usage data and a machine identifying information of the registered user's exercise machine to determine: i) that the registered user's exercise machine is a same model as the exercise machine, and ii) that a registered user actively uses the registered user's exercise machine; 
Filtering the recommendations and reviews for the exercise machine to exclude recommendations and reviews from the plurality of registered users having a fitness metric that does not correspond to the user fitness metric, wherein the filtering includes further profiling a knowledge of the exercise machine the user is interested in purchasing of the plurality of registered users that have posted the recommendation based on the machine usage data, such that reviews from registered users having the fitness metric that corresponds to the user fitness metric but have a machine usage score for the exercise machine below a predetermined threshold are filtered out; 
Removing the recommendations and reviews filtered out by the filtering causing presentation of a modified search result containing only with recommendations and reviews from registered users having the fitness metric that corresponds to the user fitness metric; 
S/N: 16/010,5984recommending an ideal exercise machine based on the user fitness metric and the machine usage data obtained from the plurality of exercise machines associated with the plurality of registered users;
 Predicting a success of the exercise machine for the user by determining: i) when the user will reach a capacity or maximum intensity of the exercise machine, and ii) whether the user will use features associated with more expensive models of the exercise machine; and 
continuously profiling the plurality of registered users using updated biometric and activity data and updated machine usage data to provide an updated recommendation that is at least one of a same type as the exercise machine originally searched for by the user and a different type of exercise machine than the exercise machine originally searched for by the user.
The above limitations recite the concept of product recommendation techniques. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 8, and 15 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
A processor of a computing system
data being transmitted from one or more wearable computing devices
the exercise machines being internet-connected, such that the machines connect to the internet over the network to establish a communication link directly with the computing system over the network to automatically send data
the exercise machines including one or more sensors and a network interface controller for automatically sending the data over the network
data being transmitted by at least one of a user mobile device and a user wearable device
a visual recognition engine
uploading via social media
displaying data on a website
links to recommendations and reviews
a  computing system, comprising: a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method
a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method

However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. Therefore the dependent claims do not create an integration for the same reasons.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A processor of a computing system
data being transmitted from one or more wearable computing devices
the exercise machines being internet-connected, such that the machines connect to the internet over the network to establish a communication link directly with the computing system over the network to automatically send data
the exercise machines including one or more sensors and a network interface controller for automatically sending the data over the network
data being transmitted by at least one of a user mobile device and a user wearable device
a visual recognition engine
uploading via social media
displaying data on a website
links to recommendations and reviews
a  computing system, comprising: a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method
a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-3, 6-10, 13-17, and 20 are allowable over prior art though rejected on other grounds (e.g. 35 USC §§ 101 & 112(b)) as discussed above. The combination of elements and the claim as a whole are not found in the prior art.
Upon review of the evidence at hand, claims 1-3, 6-10, 13-17, and 20 are allowable over prior art in accordance with the Reasons for Allowable Subject Matter in the previous Non-Final Office Action.

Response to Arguments
	Applicant's arguments filed 05/31/2022 have been fully considered but are not persuasive.

Claim Rejections – 35 USC § 101
Applicant argues, regarding Step 2A, Prong 1, that the claims, as amended, are not directed to an abstract idea, specifically arguing that the newly recited limitations do “not amount to organizing human activity and cannot be performed in the human mind.” Applicant further argues that “the step of communication directly between a computing system and internet-connected exercise machines over a network ...also does not amount to organizing human activity and cannot be performed in the human mind.” Applicant further argues that “machine usage data captured by …sensors is automatically transmitted ..via the network interface controller, without human involvement,” and that the claims further recites “steps of validating whether the user actually used the exercise machine based on the communication between the computing system and the exercise machines,” arguing that “none of these steps organize human activity but rather enable an accurate filtering of review used to modify a search result.” Applicant further argues that “it is not reasonable to assert that the claimed steps could all be performed in the human mind in the time it takes to remove links from a returned search in response to a user’s search using a search engine,” and that the claims, rather than reciting Certain Methods of Organizing Human Activity, recite “direct machine-to-machine communication, wherein the exercise machines send machine data to the computing system. The visual recognition engine parses audio/visual files to output a context of the audio/visual content. The claimed method also removes links from a search result, thereby modifying a graphical user interface; modifying a graphical user interface is a change to an application, such as a browser loaded in a memory of a mobile device.” Applicant concludes by arguing that “the characterization of the claimed method as ‘filtering and providing recommendations’ fails to consider the claim as a whole,” with reference to the alleged “technical steps [that] are leverage to improve a search engine functionality.”

Examiner respectfully disagrees. The claims recite steps that, except for the recitation of computer-related additional elements at a high level of generality, are directed to Certain Methods of Organizing Human Activity in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. In particular, the steps of the claim, as enumerated in the rejection above, amount to a set of rules or instructions for managing the behavior of people and interactions therebetween in the process of gather data, analyzing the data, and determining relevant results to present to a searching user. Although a number of computer-related additional elements are recited, these elements do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; namely, they constitute instructions to implement the method with computers, such that the acquisition of data, analysis and storage thereof are performed by a computer, with results being presented on a generic website. Elements such as the exercise machines providing data over the internet through a network interface without registered user involvement, data being communicated over generic computer-to-computer connections (e.g. by “connect[ing] to the Internet over the network”), the user request being performed through a search engine, and the data being gathered using sensors similarly merely provide general linking to data-gathering or data-transmission technical fields. Enable an accurate filtering of reviews used to modify a search result is part of the abstract idea itself. Examiner also notes that claims do not discuss “the time it takes to remove links from a returned search,” with the steps culminating in a returned search result being only generally linked to search engine technology.

Applicant argues, regarding Step 2A- prong 2, that  the claims, as amended, are integrated into a practical application, arguing that the claims “offer improved search engine functionality, which is a technical improvement,” referencing the specification, which states that the system “may be useful for solving a problem related to search engines …which results in misleading reviews,” “tailor[ing]..online reviews …to the user,” and “decreas[ing]a decision time for the user because the user no longer needs to research.” 
Examiner respectfully disagrees. The alleged improvements of removing misleading reviews, tailoring those recommendations/reviews to be shown to a customer, and decreasing a customer’s decision time by eliminating their need to research by establishing trust, constitute business improvements rather than technical ones. They do not present an improvement in the operation/functionality of search engine software, nor do they demonstrate an improvement to hardware involved in operating a search engine.
 Applicant further argues that “by filtering out the reviews and then removing links… the webpage of the user’s browser changes in appearance” such that the system “may transform a GUI…to eliminate mistake in user purchases …that may not be suitable,” arguing that this is drawn to a technical solution necessarily rooted in computer technology. Applicant further argues that the claimed machine usage scores are “yet another technical improvement to the filtering process that is not a business improvement,” with reference to an assessment of accuracy of the review. Applicant further argues that “the handshake between the two machines allows for …data to be automatically transmitted without human involvement and thus improves the integrity of the search engine” such that “A user cannot mislead a consumer.” Applicant argues that this “unique handshake is a technical solution that is made possible by the fact that the exercise machine is an IoT device capable of connecting to the computing system directly,” further arguing that the newly amended visual recognition engine similarly improves search engine functionality.
Examiner respectfully disagrees. Merely removing data, such as links, from a webpage does not effect a transformation to a different state or thing, with the claimed GUI merely constituting instructions to implement the removal of irrelevant data on a webpage. The machine usage score, and its use in determining the accuracy of the review, is part of the abstract idea itself; an abstract idea alone cannot demonstrate a technical improvement to itself. Similarly, the newly claimed visual recognition steps are part of the abstract idea, with the technical elements of the engine merely constituting a general linking. Finally, the recitation that steps are executed by computer without human involvement does not present a unique technical link between machines amounting to an improvement to either search engine functionality or inter-computer communications; it merely amounts to instructions to apply the abstract idea with computers rather than humans, without a demonstration that the abstract step of connecting directly with a plurality of exercise machines to obtain a machine usage data and a machine identifying information from the plurality of exercise machines associated with the plurality of registered users, wherein the machine usage data and the machine identifying information is sent to a system without requiring a prompt from a registered user, which already eliminates any reliance on the registered user, is integrated into a technical improvement by being performed digitally.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684